Citation Nr: 1549797	
Decision Date: 11/25/15    Archive Date: 12/03/15

DOCKET NO.  09-07 105A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Denver, Colorado


THE ISSUES

1.  Entitlement to compensation under 38 U.S.C.A. § 1151 for residuals of a right wrist fracture.

2.  Entitlement to a special home adaptation grant.

3.  Entitlement to specially adapted housing.


REPRESENTATION

Appellant represented by:	The American Legion


WITNESS AT HEARING ON APPEAL

Appellant
ATTORNEY FOR THE BOARD

J. Andrew Ahlberg, Counsel

INTRODUCTION

The Veteran served on active duty from June 1966 to March 1978.  

This case was originally before the Board of Veterans' Appeals (Board) on appeal from an August 2009 rating decision by the above Department of Veterans Affairs (VA) Regional Office (RO) that denied a claim for compensation under 38 U.S.C.A. § 1151 for residuals of a right wrist fracture.  That claim was remanded by the Board for additional development in February 2013 and is now ready for appellate review.  This case is also now on appeal from a February 2013 rating decision by the above VA RO that denied the Veteran's claims for entitlement to a special home adaptation grant and specially adapted housing.

In October 2012, the Veteran was afforded a videoconference hearing addressing the claim for compensation under U.S.C.A. § 1151 on appeal pursuant to the provisions of 38 U.S.C.A. § 7107(e) (West 2014).  During this hearing, the undersigned Veterans Law Judge was located in Washington, D.C., and the Veteran was located at the RO.  A transcript of this hearing is of record. 
 
The February 2013 remand noted that the issue of entitlement to payment and/or reimbursement of unauthorized medical expenses in association with the Veteran's right wrist fracture has been raised by the record but had not had not been adjudicated by the Agency of Original Jurisdiction (AOJ).  As such, the Board noted that it did not have jurisdiction over the issue and referred it to the AOJ for appropriate action.  It does not appear from review of the record subsequent to the February 2013 remand that the AOJ has conducted any action with respect to this matter, and it is again referred to the AOJ for appropriate action.  

This appeal was processed using the Virtual VA (VVA) and Virtual Benefits Management System (VBMS) paperless claims processing systems. 

The claims for a special home adaptation grant and specially adapted housing addressed in the REMAND portion of the decision below require additional development and are REMANDED to the AOJ.


FINDING OF FACT

The Veteran did not incur an additional right wrist disability that was proximately caused by carelessness, negligence, lack of proper skill, error in judgment or similar instance of fault on the part of VA or due to an event that was not reasonably foreseeable.


CONCLUSION OF LAW

The criteria for compensation under 38 U.S.C.A. § 1151 for residuals of a right wrist fracture are not met.  38 U.S.C.A. §§ 1151, 1310, 5107 (West 2014); 38 C.F.R. §§ 3.102, 3.312, 3.361 (2015).

REASONS AND BASES FOR FINDING AND CONCLUSION

I.  VA's Duties to Notify and Assist

The Veterans Claims Assistance Act of 2000 (VCAA) and implementing regulations impose obligations on VA to provide claimants with notice and assistance.  38 U.S.C.A. §§ 5102, 5103, 5103A, 5107 (West 2014); 38 C.F.R. 
§§ 3.102, 3.156(a), 3.159, 3.326(a) (2015).  Proper VCAA notice must inform the claimant of any information and evidence not of record (1) that is necessary to substantiate the claim; (2) that VA will seek to provide; and (3) that the claimant is expected to provide.  38 U.S.C.A. § 5103(a); 38 C.F.R. § 3.159(b)(1). 

In Pelegrini v. Principi, 18 Vet. App. 112 (2004), the U.S. Court of Appeals for Veterans Claims (Court) held that VCAA notice, as required by 38 U.S.C.A.  5103(a), must be provided to a claimant before the initial unfavorable agency of original jurisdiction decision on the claim for VA benefits.  

In the instant case, the Board finds that VA has satisfied its duty to notify under the VCAA.  Specifically, a December 2008 letter, sent prior to the initial unfavorable decision issued in August 2009, advised the Veteran of the evidence and information necessary to substantiate his claim for compensation under the provisions of 38 U.S.C.A. § 1151 as well as his and VA's respective responsibilities in obtaining such evidence and information.  This letter also provided the Veteran with general information pertaining to VA's assignment of disability ratings and effective dates, as well as the type of evidence that impacts those determinations, consistent with Dingess/Hartman v. Nicholson, 19 Vet. App. 473 (2006),

Relevant to the duty to assist, the Veteran's VA treatment records regarding the medical services in question have been obtained and considered, and there is no indication that there are outstanding records relevant to the claim adjudicated herein that need to be obtained.  In this regard, the Veteran himself in an April 2013 response to an April 2013 letter from the AOJ-issued pursuant to the instructions of the February 2013 remand-requesting that the Veteran provide authorization to obtain medical records pertaining to private right wrist surgery in May and June 2006 indicated that he had no additional evidence to submit.  Furthermore, the Veteran submitted a September 2013 response to the August 2013 supplemental statement of the case that also indicated that he had no other information or evidence to substantiate his claim and requested that the case be returned to the Board as soon as possible.   

The Veteran was also afforded a VA examination in July 2013 addressing the matter for consideration herein that is adequate to render an equitable resolution with respect to this matter.  An opinion was completed following this examination that reflects consideration of all of the pertinent evidence of record, and included a complete rationale, relying on, and citing to, the records reviewed.  Moreover, the clinician who rendered this opinion offered clear conclusions with supporting data as well as reasoned medical explanation connecting the two.  See Nieves-Rodriguez v. Peake, 22 Vet. App. 295 (2008); Stefl v. Nicholson, 21 Vet. App. 120, 124 (2007) ("[A]medical opinion ... must support its conclusion with an analysis that the Board can consider and weigh against contrary opinions").  Accordingly, the Board finds that VA's duty to assist with respect to obtaining a medical examination or opinion regarding the claim adjudicated herein has been met.  

The July 2013 VA examination and opinion that followed this examination also reflect substantial compliance with the instructions of the February 2013 remand, and the updated VA clinical records requested in this remand have been obtained.  Finally, the AOJ in April 2013 contacted the VA Medical Center (VAMC) in Hot Springs, South Dakota requesting any accident or incident reports associated with the Veteran's fall from a bench at this facility in October 2005 as requested by remand.  In response, no accident or incident reports were received (as such presumably were not prepared), but medical records pertaining to the nature of the injury sustained at that time were resubmitted by this facility.  Therefore, on this record, the Board finds that there has been substantial compliance with the Board's remand directives, and that no further AOJ action in this regard with respect to the claim decided below is necessary.  See Stegall v. West, 11 Vet. App. 268 (1998) (holding that a remand confers on the claimant, as a matter of law, the right to compliance with the remand order); see also D'Aries v. Peake, 22 Vet. App. 97, 105 (2008); Dyment v. West, 13 Vet. App. 141, 146-47 (1999).  

Finally and as previously noted, in October 2012, the Veteran was provided an opportunity to set forth his contentions during a hearing before the undersigned Veterans Law Judge.  In Bryant v. Shinseki, 23 Vet. App. 488 (2010), the Court held that 38 C.F.R. § 3.103(c)(2) (2015) requires that the Decision Review Officer or Veterans Law Judge who chairs a hearing to fulfill two duties:  (1) the duty to fully explain the issues and (2) the duty to suggest the submission of evidence that may have been overlooked. 

Here, during the October 2012 hearing, the Veterans Law Judge noted the matter on appeal.  Also, information was solicited regarding why the Veteran felt that he was entitled to benefits provided by 38 U.S.C.A. § 1151 for the right wrist disability in question.  Therefore, not only was the issue "explained . . . in terms of the scope of the claim for benefits," but "the outstanding issues material to substantiating the claim," were also fully explained.  See Bryant, 23 Vet. App. at 497.  Moreover, as indicated above, extensive development has been undertaken with respect to the  matter adjudicated herein-in part due to the testimony presented at the October 2012 hearing-and the Board finds that nothing gives rise to the possibility that any evidence has been overlooked with regard to this matter.  As such, the Board finds that, consistent with Bryant, the Veterans Law Judge complied with the duties set forth in 38 C.F.R. § 3.103(c)(2) and that the Board may proceed to adjudicate the matter decided herein based on the current record.

Thus, the Board finds that VA has fully satisfied the duty to assist with respect to the claim adjudicated below.  In the circumstances of this case, additional efforts to assist or notify the Veteran with respect to this matter in accordance with the VCAA would serve no useful purpose.  See Soyini v. Derwinski, 1 Vet. App. 540, 546 (1991) (strict adherence to requirements of the law does not dictate an unquestioning, blind adherence in the face of overwhelming evidence in support of the result in a particular case; such adherence would result in unnecessarily imposing additional burdens on VA with no benefit flowing to the appellant); Sabonis v. Brown, 6 Vet. App. 426, 430 (1994) (remands which would only result in unnecessarily imposing additional burdens on VA with no benefit flowing to the appellant are to be avoided).  VA has satisfied its duty to inform and assist the Veteran at every stage in this case with respect to the claim adjudicated below, as least insofar as any errors committed were not harmful to the essential fairness of the proceeding.  Therefore, he will not be prejudiced as a result of the Board proceeding to the merits of the claim adjudicated below.  

II.  Analysis

Title 38, United States Code § 1151 provides compensation in situations in which a claimant suffers an injury or an aggravation of an injury resulting in additional disability or death by reason of VA hospitalization, or medical or surgical treatment, and the proximate cause of the additional disability was carelessness, negligence, lack of proper skill, error in judgment, or similar instance of fault on VA's part in furnishing the medical or surgical treatment, or the proximate cause of additional disability or death was an event which was not reasonably foreseeable.  (Emphasis added.)

The regulations provide that benefits under 38 U.S.C.A. § 1151(a) for claims received by VA on or after October 1, 1997, as in this case, for additional disability or death due to hospital care, medical or surgical treatment, examination, training and rehabilitation services, what is required is actual causation, not the result of continuance or the natural progress of a disease or injury for which the care, treatment, or examination was furnished, unless VA's failure to timely diagnose and properly treat the disease or injury proximately caused the continuance or natural progress.  The additional disability or death must not have been due to the failure to follow medical instructions.  38 C.F.R. § 3.361.

To determine whether a Veteran has an additional disability, VA compares the Veteran's condition immediately before the beginning of the medical treatment upon which the claim is based to his or her condition after such treatment has stopped.  38 C.F.R. § 3.361(b).  To establish that VA treatment caused additional disability, the evidence must show that the medical treatment resulted in the additional disability.  Merely showing that a Veteran received treatment and that the Veteran has an additional disability, however, does not establish cause.  38 C.F.R. § 3.361(c)(1). 

The proximate cause of disability is the action or event that directly caused the disability, as distinguished from a remote contributing cause.  To establish that carelessness, negligence, lack of proper skill, error in judgment, or similar instance of fault on VA's part in furnishing medical treatment proximately caused a Veteran's additional disability, it must be shown that the medical treatment caused the Veteran's additional disability; and (i) VA failed to exercise the degree of care that would be expected of a reasonable health care provider, or (ii) VA furnished the hospital care, medical or surgical treatment, or examination without the Veteran's or, in appropriate cases, the Veteran's representative's informed consent. 38 C.F.R. § 3.361(d), (d)(1). 

Whether the proximate cause of a Veteran's additional disability was an event not reasonably foreseeable is in each claim to be determined based on what a reasonable health care provider would have foreseen.  The event need not be completely unforeseeable or unimaginable but must be one that a reasonable health care provider would not have considered to be an ordinary risk of the treatment provided.  In determining whether an event was reasonably foreseeable, VA will consider whether the risk of that event was the type of risk that a reasonable health care provider would have disclosed in connection with the informed consent procedures of 38 C.F.R. § 17.32 of this chapter.  38 C.F.R. § 3.361(d)(2). 

When there is an approximate balance of positive and negative evidence regarding any issue material to the determination of a matter, the Secretary shall give the benefit of the doubt to the claimant.  38 U.S.C.A. § 5107; 38 C.F.R. § 3.102; see also Gilbert v. Derwinski, 1 Vet. App. 49, 53 (1990). 

As set forth in the February 2013 remand, in statements of record and at the Board hearing, the Veteran has asserted that he injured his right wrist in October 2005 when he fell while participating in a post-traumatic stress treatment program at the Hot Springs, South Dakota VAMC.  Specifically, the Veteran describes falling and injuring his wrist when standing up from a bench.  Treatment records on October 12, 2005 from this facility do show that the Veteran reported right wrist pain after slipping that morning.  He indicated that as he went to get up, he fell to the ground catching himself with his right hand/arm.  However, while an x-ray documented severe osteoarthritic changes, it showed no acute fracture or dislocation.  Follow up treatment records showed that the Veteran continued to report right wrist pain and was measured and fitted for a right wrist brace.  Another x-ray the following month was again negative except for osteoarthritic changes. 

After he was released from the Hot Springs, VAMC, he sought treatment at the Cheyenne, Wyoming VAMC in December 2005.  In January 2006, the Veteran was referred to an orthopedic surgeon at the VA and he again reported right wrist pain that had been ongoing since he fell in October 2005.  The surgeon ordered a CT scan, which showed an undisplaced fracture of navicular.  The Veteran was subsequently placed in a long arm cast.  A February 2006 private treatment record from Dr. M.D. at the Orthopedic Center of the Rockies showed that the Veteran presented for evaluation of the cast placed on him by VA for his three-month old scaphoid fracture.  The VA had placed him in a long cast that was causing a lot of problems so the private doctor placed him in a thumb spica short arm cast.  A follow up VA treatment record in February 2006 showed that the Veteran had difficulty tolerating the long arm cast and was apparently changed to a short arm cast.  Importantly, it was noted that the Veteran understood the possibility of delayed union, nonunion and the need for surgery if the fracture did not heal properly.  In April 2006, questionable healing of the fracture was observed and it was noted that the Veteran would have to consider surgery if facture was not united. The cast was removed in May 2006 and again it was noted that surgical intervention may be required. 

Subsequently, the Veteran sought treatment that same month with his private physician.  One private treatment record dated in May 2006 record showed that the Veteran sought such treatment because he claimed the VA did not know what to do with his scaphoid since it was not healing.  X-rays showed scaphoid nonunion and the Veteran wanted to get his right wrist surgically fixed.  A follow-up private treatment record in June 2006 showed that the Veteran underwent surgery described as an open reduction internal fixation of his scaphoid and thumb CMC arthroplasty. The Veteran was doing moderately well, but still experienced a lot of pain and minimal swelling.  Follow up private treatment records from Dr. Durbin documented that although he was doing well, the Veteran still experienced a little bit of pain, weakness and swelling in the right wrist, but x-rays showed a healed scaphoid fracture. 

The Veteran asserts that he was injured as a result of a fall from a bench, which was on VAMC property.  He claims that the bench caused his fall or that there was possible negligence in the placement of the bench.  The Board observes that in Viegas v. Shinseki, No. 2012-7075 (Fed. Cir. Jan. 31, 2013), the United States Court of Appeals for the Federal Circuit  (Federal Circuit) recently found that 38 U.S.C.A. § 1151 does not cover every injury sustained by a Veteran at a VA facility.  Citing to Brown v. Gardner, 513 U.S. 115 (1994), the Federal Circuit noted that the statute does not extend to "remote consequences" of hospital care or medical treatment provided by VA. 

The Federal Circuit noted that section 1151 delineates three prerequisites for obtaining disability compensation.  First, a putative claimant must incur a "qualifying additional disability" that was not the result of his own "willful misconduct."  38 U.S.C. § 1151(a).  Second, that disability must have been "caused by hospital care, medical or surgical treatment, or examination furnished the Veteran" by VA or in a VA facility.  Id. § 1151(a)(1).  Finally, the "proximate cause" of the Veteran's disability must be "carelessness, negligence, lack of proper skill, error in judgment, or similar instance of fault on the part" of VA, or "an event not reasonably foreseeable."  Id. §§ 1151(a)(1)(A), 1151(a)(1)(B).  Thus, section 1151 contains two causation elements-a Veteran's disability must not only be "caused by" the hospital care or medical treatment he received from VA, but also must be "proximate[ly] cause[d]" by the VA's "fault" or an unforeseen "event." Id.  § 1151(a)(1). 

In the alternative, the Veteran has also asserted that his service-connected lower extremity disabilities caused his fall.  The Board observes that while the Veteran is currently service-connected for peripheral neuropathy of both lower extremities, bilateral knee disabilities, and a right ankle disability, service connection was not in effect for any of these disabilities at the time of his fall.  Thus, service connection under a secondary theory of entitlement is also precluded.  38 C.F.R. § 3.310.

The Veteran has also asserted that he suffered from additional disability of the right wrist due to a delay in treatment at the VA as well as negligence in the type of treatment provided.  To address this assertion, the February 2013 remand directed that the Veteran be afforded a VA examination with an opinion to determine if he had sustained such claimed additional disability of the right wrist due to VA treatment, and whether any additional disability was due to carelessness, negligence, lack of proper skill, error in judgment, or similar instance of fault on the part of the VA so as to warrant entitlement to compensation under the guidelines of 38 U.S.C.A. § 1151 as set forth above.  

The requested VA examination, completed in July 2013 as set forth above, and opinion-which was documented to have been based on a review of the Vetean's VA electronic record-was accomplished, and the opinion following the July 2013 VA  examination was that it was less likely as not that the Veteran sustained an additional right wrist disability that was proximately caused by carelessness, negligence, lack of proper skill, error in judgment or similar instance of fault on the part of VA or the result of an even that was not reasonably foreseeable.  The explanation and rationale for the opinion was as follows:  

The Veteran is a Diabetic, type II since 2003.  His blood sugar was mild to moderately elevated with a range of 115 to 181mg/dL (29 March 2006).  At the time of his right wrist injury [in] 2005, the Veteran was taking metformin and glyburide.  He also was hypertensive with moderate elevation ranging from 146/77 (06/23/05) to 120/72.  Therefore, it is as least as likely as not that the Veteran's health was compromising risk factors for bone healing.  

The Veteran [was] alleged to have fallen in October 2005.  The January 18, 2006 orthopedic note clearly stated that the Veteran fell; there was no mention of a bench.  Furthermore, the radiographs were negative for fracture of the hand or/and wrist although osteoarthritis was noted at the base of the thumb.  A follow up orthopedic appointment, dated December 21, 2005/January 17, 2006, indicated continued tenderness over the 'snuffbox' region of his hand.  Once again, plain films were negative for fracture of the hand but the physician felt a CAT scan was warranted because of the possibility of a non-displaced type fracture of the navicular.  The January 31, 2006 CAT reported the following findings: 1. Non-displaced fracture of the scaphoid near the level of the scaphoid waist.  2. Severe degenerative changes involving the first carpal-metacarpal joint.  The January 17, 2006 plain films were consistent with the alleged October 2005 report of osteoarthritis of the base of the right thumb.  \

As current medical literature points out, plain films are often less sensitive to non-displaced fractures in highly dense bone such as navicular bones of the hand and feet and calcaneus.  Dr. Guly stated 'It is accepted that fractures of the scaphoid may have normal radiographs at presentation and that patients should be treated on clinical suspicion and so fractures of the scaphoid with normal initial radiographs' however, as the fracture site attempts to heal or devascularizes, the fracture site becomes apparent . . .  The fracture of the navicular bone of the hand (scaphoid) often results as the outstretched arm or forced dorsiflexion of the wrist acts to break the fall.  However, 'the blood supply to the scaphoid is tenuous and, if disrupted by the fracture, healing may be compromised.  Avascular necrosis occurs in an estimated 13% to 50% of scaphoid fractures, and the incidence is even higher in fractures involving the proximal one fifth of the scaphoid' Therefore, the complications to any scaphoid bone of the wrist fracture are known complications in all patients regardless of overall health status.  The Cheyenne VA Medical Center Orthopedic Department provided appropriate care throughout the course of the fracture treatment.  The fracture site was appropriately immobilized however delayed healing required surgical stabilization.  In my expert opinion, the Veteran was given appropriate treatment and care. 

The opinion following the July 2013 VA examination is not contradicted by any other medical opinion, and the undersigned finds this opinion to be definitive as to matter for consideration.  Nieves-Rodriguez, Stefl, supra.  The examiner reviewed the evidence of record, and considered the Veteran's statements as to what happened.  The opinion addressed the elements of a section 1151 case.  

The Board has considered the arguments presented by the Veteran as to why he believes that compensation benefits should be granted pursuant to 38 U.S.C.A. § 1151.  However, the undersigned finds these arguments are not competent.  In this regard, such inquiries are medically complex in nature and there is no indication that the Veteran has the requisite training or knowledge to offer such an opinion.  See Woehlaert v. Nicholson, 21 Vet. App. 456 (2007) (although the claimant is competent in certain situations to provide a diagnosis of a simple condition such as a broken leg or varicose veins, the claimant is not competent to provide evidence as to more complex medical questions).  Specifically, rendering an opinion as to whether an individual sustained additional disability that was proximately caused by improper treatment, or lack of treatment, requires an understanding of a complex medical and physical process, which is beyond the scope of the Veteran.  Therefore, as the Veteran is not competent to render an opinion as to whether he sustained additional right wrist disability that was proximately caused by improper treatment, or lack of treatment, the Board accords such statements no probative weight. 

In short, the Board finds that the preponderance of the evidence is against the claim for compensation under 38 U.S.C.A. § 1151 for residuals of a right wrist fracture.
In reaching this decision, the Board has considered the applicability of the benefit of the doubt doctrine.  However, as the preponderance of the evidence is against the claim, that doctrine is not applicable in the instant appeal, and the claim for compensation under 38 U.S.C.A. § 1151 for residuals of a right wrist fracture must be denied.  38 U.S.C.A. § 5107; 38 C.F.R. § 3.102; Gilbert, supra.



ORDER

Compensation under 38 U.S.C.A. § 1151 for residuals of a right wrist fracture is denied.  

REMAND

In his March 2014 substantive appeal with respect to the denial of his claims for a special home adaptation grant and specially adapted housing, and in subsequent correspondence, the Veteran requested that he be provided a videoconference hearing before a Veterans Law Judge addressing these claims.  As such, a remand is necessary in order to schedule the Veteran for his requested hearing.  38 C.F.R. § 20.704 (2015).   

Accordingly, the case is REMANDED for the following action:

Schedule the Veteran for a videoconference hearing before a Veterans Law Judge pursuant to the provisions of 38 U.S.C.A. § 7107(e) addressing his claims for a special home adaptation grant and specially adapted housing. 

The Veteran has the right to submit additional evidence and argument on the matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).  
The remanded claims must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).


______________________________________________
MARJORIE A. AUER
Veterans Law Judge, Board of Veterans' Appeals

Department of Veterans Affairs


